Citation Nr: 0503265	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total compensation evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from December 1991 to June 
1993.

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO, in pertinent part, denied entitlement to a 
TDIU.

In November 2004 the veteran and his wife provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of their testimony has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in July 2001.  This letter 
only marginally complies with Quartuccio, supra.

It is the contention of the veteran that his service-
connected disabilities, particularly his low back disability, 
have rendered him unemployable for VA compensation purposes.  
He has submitted a favorable determination with complete 
associated documentation referable to his award of disability 
benefits from the Social Security Administration in support 
of his claim.

Service connection has been granted for chronic lumbosacral 
strain with limitation of motion, rated as 40 percent 
disabling; residuals of injury of the left knee with 
traumatic arthritis, rated as 20 percent disabling; bronchial 
asthma, rated as 10 percent disabling; and tinnitus, rated as 
10 percent disabling.  The combined schedular evaluation is 
60 percent.

The Board notes that the veteran was afforded an examination 
by VA in July 2001, pursuant to his claim for a TDIU.  
However, the examiner recorded that the claims file had not 
been made available for review in conjunction with the 
examination.

The fact that the July 2001 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2004). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

While the veteran was afforded a more recent examination of 
his service-connected low back disability in October 2003, it 
appears that this examination was also conducted without 
benefit of review of the claims file.  Degenerative disc 
disease of the lumbar spine was diagnosed on examination.  
Service connection has been granted for lumbosacral strain.

During the hearing conducted before the undersigned in 
November 2004, the veteran advised that proceedings referable 
to an award of Workmen's' Compensation Benefits due to an on 
the job injury had not concluded.  Complete records referable 
to the subject injury on May 6, 2000, have not been 
associated with the claims file.  

The evidentiary record is without contemporaneous, 
comprehensive examinations of all service-connected 
disabilities, nor is there a competent medical opinion as to 
whether the service-connected disabilities have rendered the 
veteran unemployable for the purpose of VA compensation.

During the hearing conducted by the undersigned in November 
2004, the veteran expressed a willingness and promised to 
cooperate by reporting for an up-to-date examination in 
connection with his claim.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  He essentially should be 
advised to submit all pertinent evidence 
in his possession.  38 U.S.C.A. § 5103(a) 
and (b) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should request and 
associate with the claims file the 
decision (if rendered), and all medical 
records and documentation associated with 
Workmen's' Compensation Benefits 
referable to the May 6, 2000 on the job 
injury.

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected low 
back and left knee disabilities, 
bronchial asthma, and tinnitus since 
2001.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon 
including on a contract/fee basis if 
necessary to ascertain whether his 
service-connected chronic lumbosacral 
strain, bronchial asthma, and tinnitus 
have individually or in the aggregate 
rendered him unemployable for VA 
compensation purposes.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Did the veteran develop additional 
disability of his low back and/or left 
knee as the result of a May 6, 2000 on 
the job injury?

Is degenerative disc disease of the 
lumbosacral spine part and parcel of the 
service-connected chronic lumbosacral 
strain irrespective of the May 6, 2000 on 
the job injury and if not, does the 
service-connected chronic lumbosacral 
strain aggravate degenerative disc 
disease?

If it is determined that degenerative 
disc disease is not causally related to 
the service-connected chronic lumbosacral 
strain, is it possible to separate the 
extent of disablement each disorder 
accounts for in the veteran's inability 
to work?

Have the service-connected disabilities, 
chronic lumbosacral strain, residuals of 
a left knee injury with traumatic 
arthritis, and tinnitus, either 
individually or in the aggregate rendered 
the veteran unemployable for VA 
compensation purposes?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a TDIU.

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for a TDIU, and may result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


